          Case 1:19-cv-05375-PAE Document 46 Filed 07/02/20 Page 1 of 2




        Phone: (718) 971-9474| Fax: (718) 865-0943| Email: Jshalom@JonathanShalomLaw.com
               Office: 105-13 Metropolitan Avenue Forest Hills, New York 11375



VIA ECF
The Honorable Paul A. Engelmayer
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                                                                               7/2/2020


       Re:     Sidanov v. Magellan Healthcare, Inc. et al., 19-cv-05375-PAE


Dear Judge Engelmayer:


       As this Court is already aware, the undersigned represent Plaintiff Galina Sidanov
(“Sidanov”) in the above-referenced matter.

         We write to respectfully request: (i) to withdraw as Sidanov’s counsel in this matter; and
(ii) for a brief stay of the proceedings to permit Sidanov an opportunity to retain substitute counsel.

       With respect to the instant matter, irreconcilable differences and additional professional
considerations concerning this litigation require us to seek the Court’s permission to move to
withdraw as counsel.

       Pursuant to the Model Rules of Professional Conduct, a lawyer may withdraw from the
representation of a client if, inter alia, (i) withdrawal can be accomplished without material
adverse effect on the interests of the client, or (ii) the client insists on taking action with which
the lawyer has a fundamental disagreement. See Model Rules of Prof'l Conduct R. 1.16(b).

       Moreover, Civil Local Rule 1.4 states:
        An attorney who has appeared as attorney of record for a party may be relieved or
displaced only by order of the court and may not withdraw from a case without leave of the
Court granted by order. Such an order may be granted only upon a showing by affidavit or other
satisfactory reasons for withdrawal or displacement and the posture of the case, including its
position, if any, on the calendar, and whether or not the attorney is asserting a retaining or
charging lien. All applications to withdraw must be served upon the client and (unless excused
by the Court) upon all other parties.
          Case 1:19-cv-05375-PAE Document 46 Filed 07/02/20 Page 2 of 2




        Phone: (718) 971-9474| Fax: (718) 865-0943| Email: Jshalom@JonathanShalomLaw.com
               Office: 105-13 Metropolitan Avenue Forest Hills, New York 11375

        Here, our firms and Sidanov have reached irreconcilable differences despite our repeated
attempts to communicate and resolve our disagreement with Sidanov, it is now evident the
attorney-client relationship has been harmed beyond repair, and we informed Sidanov of our need
to seek leave to withdraw.

        Because many of the details of our proposed motion are subject to the attorney-client
privilege, it would be inappropriate to describe at length the substance of our disagreement with
Sidanov at this time.

        Further, insofar as discovery is still ongoing and extended as a result of the COVID-19
pandemic and that this case is far from trial, Sidanov’s interests will not be adversely affected by
withdrawal if afforded an opportunity to seek alternate counsel. Accordingly, we also wish to
seek a sixty-day stay of proceedings in our contemplated motion so that Sidanov can retain new
counsel and avoid suffering any prejudice.

       We appreciate the Court’s attention to this matter.


                                              SHALOM LAW, PLLC

                                              /s/ Jonathan Shalom_______

                                              Jonathan Shalom, Esq.
                                              105-13 Metropolitan Avenue
                                              Forest Hills, New York 11375
                                              Tel: (718) 971-9474
                                              Jshalom@JonathanShalomLaw.com


                                              POLAT LAW GROUP, PLLC

                                              /s/ Emre Polat_______

                                              Emre Polat, Esq.
                                              45 Broadway, Suite 1420
                                              New York, NY 10006
                                              Telephone: (212) 480-4500
                                              emre@polatlawyers.com

                                              ATTORNEYS FOR PLAINTIFF
